SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1138.1
CAF 11-02108
PRESENT: FAHEY, J.P., CARNI, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF NYASIA W.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

CHRISTINE W., RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


EFTIHIA BOURTIS, ROCHESTER, FOR RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (PATRICIA WOEHRLEN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR NYASIA W.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered October 12, 2010 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondent neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Ariel C.W.-H. (___ AD3d ___ [Nov.
10, 2011]).




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court